Citation Nr: 1726792	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and bronchitis, to include as due to asbestos exposure, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to February 1959.  He died in April 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for service connection for a respiratory disability, to include chronic obstructive pulmonary disease, and bronchitis, as a result of asbestos exposure.   

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran died in April 2016.  In July 2016, the widow was substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2016.  At the time of his death, he had a claim pending for service connection for chronic obstructive pulmonary disease and bronchitis, to include as due to asbestos exposure.  This claim had been denied by the RO in February 2016.  Also in February 2016, a timely notice of disagreement was received, and a statement of the case was issued; a timely appeal had not yet been received.  See 38 C.F.R. §§ 20.200, 20.202 (2016).

On July 15, 2016, the RO notified the appellant that she met the criteria for basic eligibility for substitution as the Veteran's spouse, that there were no other eligible survivors, and that she had therefore been substituted as the appellant in his place.  She was further notified that she was being given 22 days to complete and submit an enclosed VA Form 9 to continue the appeal.  Id.

On August 5, 2016, a substantive appeal was received.  In addition, in March 2017, a VA Form 9 was received, in which the appellant indicated that she desired a videoconference hearing before a Veterans Law Judge.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).  Accordingly, a remand to the RO for the requested videoconference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the appellant for a videoconference hearing before a member of the Board at the St. Louis, Missouri, VA RO in accordance with 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




